Citation Nr: 0008208	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 1993 for the award of an increased (compensable) 
disability evaluation for degenerative arthritis of the right 
knee with limitation of motion and laxity.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to a temporary total disability rating for 
PTSD based on a period of hospitalization from November 22, 
1993 to January 24, 1994, under the provisions of 38 C.F.R. § 
4.29.

4.  Entitlement to an increased rating for postoperative 
degenerative arthritis of the left knee with limitation of 
motion and laxity, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased rating for postoperative 
residuals of bilateral varicose veins, currently evaluated as 
30 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

The Board of Veterans' Appeals (Board) denied entitlement to 
an increased (compensable) disability evaluation for the 
veteran's service-connected right and left knee disorders in 
an August 1990 decision.  A timely appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") followed.  By decision 
issued in June 1992, the Court, in pertinent part, affirmed 
the Board's decision with respect to these claims.

The veteran filed his 'new' claim for increased ratings for 
his bilateral knee disorders on December 29, 1993.

The North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO) thereafter denied entitlement to 
increased disability rating for postoperative residuals of 
bilateral varicose veins (30%), degenerative arthritis of the 
right knee (0%) and degenerative arthritis of the left knee 
(0%) in a September 1995 rating decision.  The rating 
decision also denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  Additionally, entitlement to service 
connection and a temporary total evaluation under 38 C.F.R. 
§ 4.29 for PTSD were also denied.  The veteran filed a timely 
notice of disagreement (NOD), and was issued a statement of 
the case (SOC) in April 1996.  The RO received his 
substantive appeal in June 1996, at which time he requested a 
personal hearing before a Member of the Board of Veterans' 
Appeals (Board) at the local VARO (Travel Board).  Yet, he 
was only afforded a personal hearing before the local Hearing 
Officer (HO) in July 1996.  In September 1996, the HO granted 
entitlement to disability ratings of 10 percent for the 
veteran's right and left knee disorders.  The veteran's 
claims for service connection for PTSD, a temporary total 
rating for PTSD under 38 C.F.R. § 4.29, an increased rating 
for postoperative residuals of varicose vein, and a total 
rating based on individual unemployability were denied.  The 
veteran was informed of these determinations by SSOC, dated 
September 16, 1996.  A November 1996 VA letter informed the 
veteran that his appeal was being placed on the Board's 
docket, but his records were being held at the VARO until 
transfer was requested.

Notwithstanding, this case was only certified to the Board on 
appeal from a May 1997 rating decision of the North Little 
Rock VARO which pertinent part, granted increased disability 
ratings for the veteran's right and left knee disorders, 
assigning 20 percent disability evaluations, effective 
December 29, 1993.  In a June 1997 statement the veteran 
stated that he was satisfied with the evaluation percentage 
assigned for his right knee disorder, but not with the 
effective date.  The veteran was issued a SOC as to the 
earlier effective date claim in February 1998.  The RO 
received his substantive appeal later that month.  He 
presented testimony at a personal hearing held by the HO at 
the local VARO in March 1998.  The HO confirmed and continued 
the denial of his earlier effective date claim in a 
supplemental statement of the case (SSOC) issued later that 
month.  The veteran then presented testimony regarding his 
earlier effective date claim at a personal hearing held by 
the undersigned Member of the Board at the local VARO (Travel 
Board) in May 1999.  A transcript of that hearing has been 
associated with the record on appeal.

As noted above, the sole issue certified to the Board and 
considered at the time of  the May 1999 Travel Board hearing 
was that of entitlement to an earlier effective date.  
However, the veteran also perfected an appeal as to the 
issues mentioned in the September 1995 rating decision.  
Thus, the Board has added additional issues to the title page 
of this disorder.  His claim for an increased disability 
rating for service-connected right knee disorder will no 
longer be mentioned herein, as he withdrew the claim, in 
writing, in his June 1997 statement to the RO.

The veteran's claim for an earlier effective date for a right 
knee disorder will be discussed in the 'REASONS AND BASES' 
portion of this decision.  His remaining claims will be 
discussed in the 'REMAND' appended to this decision.


FINDINGS OF FACT

1.  The Board denied entitlement to increased (compensable) 
disability ratings for service-connected right knee and left 
knee disorders in an August 1990 decision.  A timely appeal 
to the Court followed.

2.  The Court, in pertinent part, affirmed the Board's 
decision with respect to these issues in a June 1992 
Memorandum Decision.

3.  The veteran filed a 'new' claim for an increased 
disability rating for 
service-connected right knee disorder on December 29, 1993.




CONCLUSION OF LAW

An effective date earlier than December 29, 1993, for the 
award of an increased (compensable) disability rating for 
degenerative arthritis of the right knee with limitation of 
motion and laxity is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §  3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed. The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Generally, the effective date of an evaluation and award of 
compensation based on a reopened claim after final 
disallowance will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).  The effective date of 
an award based on new and material evidence received after a 
final disallowance will be the date of receipt of the new 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) (1999).

In the instant case, the veteran has testified that he is 
entitled to an effective date earlier than December 29, 1993 
for a compensable disability evaluation for his right knee 
disorder as he had previously filed an appeal to the Court 
with respect to the Board's August 1990 adverse decision as 
to this issue.  He alleged that the Court, in turn, vacated 
and remanded the case back to the Board for further 
consideration in a 1992 decision.

Yet, a review of the procedural record reveals that the 
veteran's assertions are without merit.  Indeed, the record 
shows that the Board denied entitlement to an increased 
rating for postoperative residuals of bilateral varicose 
veins and an increased (compensable) rating for degenerative 
arthritis of both knees in an August 1990 decision.  Service 
connection for a back disorder, on a new factual basis, was 
also denied.  An appeal to the Court followed.  A copy of the 
Court's June 1992 Memorandum Decision is of record, and it 
shows that the Court affirmed the Board's decision denying an 
increased rating for bilateral varicose veins and an 
increased (compensable) rating for degenerative arthritis of 
both knees.  The sole issue vacated and remanded to the Board 
was the veteran's back disorder claim.  Therefore, contrary 
to the veteran's assertions, the portion of the August 1990 
Board Decision pertaining to the evaluation of his right knee 
disorder is, in fact, final.  Accordingly, the effective date 
of claim is no earlier than December 29, 1993, the date on 
which the veteran filed his 'new' claim for increase.

In reaching this conclusion, the Board notes that the veteran 
testified that he has been in receipt of Social Security 
Security benefits based on his disabilities of the lower 
extremities since 1986.  See May 1999 Travel Board Hearing 
Transcript at 
8-9.  Although records pertaining to the award of such 
benefits by the Social Security Administration (SSA) have not 
been associated with the record certified for appellate 
review, the Board observes that obtaining medical records 
developed by SSA before its 1986 decision would be futile 
insofar as they are not pertinent to his present earlier 
effective date claim.  See Frazen v. Brown, 9 Vet. App. 235, 
238 (1996) (the Board is not required to remand an appeal for 
further evidentiary development ". . . in circumstances 
where the performance of that duty would be a futile act.").

In view of the foregoing, the Board is satisfied that the RO 
has assigned the correct effective date of December 29, 1993, 
and that the veteran is not entitled to an earlier effective 
date.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than December 29, 
1993 for the award of an increased (compensable) disability 
evaluation for degenerative arthritis of the right knee with 
limitation of motion and laxity, is denied.


REMAND

As noted above, the sole issue certified to the Board and 
considered at the May 1999 Travel Board hearing was that of 
entitlement to an earlier effective date for the award of a 
20 percent disability evaluation for degenerative arthritis 
of the right knee.  However, it is noted that the veteran had 
perfected an appeal as to all of the claims mentioned in a 
September 1995 rating decision.  He later withdrew his claim 
for an increased disability rating for his knee disorder in 
June 1997.

In view of the procedural history of this case, it was 
determined that clarification of whether the veteran still 
wanted a Travel Board hearing with respect to his appeal of 
the RO's September 1995 rating decision.  As 38 C.F.R. § 19.9 
(1999) has been changed to reflect that the Board is no 
longer required to remand cases to the RO, in the first 
instance, for purposes of hearing clarification, the Board 
sent a letter to the veteran in December 1999, asking him for 
clarification of the same.  Later that month, the veteran 
indicated, in writing, that he wants a Video-Conference 
hearing before a Member of the Board.

In view of the foregoing, it is found that this case must be 
returned to the RO so that a video-conference hearing can be 
scheduled. Therefore, this case will be REMANDED to the RO 
for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule him for a video-
conference hearing before a Member of the 
Board so that he may present 'additional' 
testimony with respect to his appeal of 
the remaining issues presented in the 
September 1995 rating decision (he 
withdrew his claim for an increased 
rating for 
service-connected right knee disorder in 
June 1997) .  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


